Citation Nr: 1422790	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome with osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1987 and June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a December 2013 letter, the Veteran was advised that his requested video-conference hearing before a Veterans Law Judge had been scheduled in February 2014; however, he failed to appear for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In an October 2011 statement, the Veteran argued that a March 2011 statement of the case, which had denied a claim for a higher rating for migraine headaches on an extra-schedular basis, contained clear and unmistakable error.  He also argued that September 1993 and a June 1995 rating decisions contained clear and unmistakable error.  These claims do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination in May 2011 in order to determine the current nature and severity of his service-connected left wrist carpal tunnel syndrome with osteoarthritis.  However, in a May 2012 substantive appeal, the Veteran described increased or worsened symptoms with regards to this disability.  Specifically, he described numbness in thumb, hand and three of his fingers.  He further contends that his wrist and hand pain were related to nerve impairment associated with his carpal tunnel syndrome rather than restriction of range of motion associated with his service-connected left wrist fracture.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected left wrist carpal tunnel syndrome associated with osteoarthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In addition, the Board notes that the Veteran has submitted private treatment records from the Hand and Plastics Clinic, dated through June 2010, documenting treatment for his left wrist.  It is not clear whether the Veteran has received additional treatment for his service-connected left wrist carpal tunnel syndrome with osteoarthritis.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional or updated private treatment records from providers who had treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records for his service-connected left wrist carpal tunnel syndrome with osteoarthritis.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left wrist carpal tunnel syndrome.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected left wrist carpal tunnel syndrome with osteoarthritis.  Specifically, the examiner should (1) identify the affected nerve(s), and (2) specifically indicate whether neuritis, neuralgia, complete paralysis, or incomplete paralysis is present.  (3) If any of the above is present, then, for each affected nerve, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should specifically address the Veteran's contention that his left wrist and hand pain is related to his nerve impairment, rather than orthopedic impairment.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



